TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-10-00040-CR


Kenneth Knotts, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT

NO. D-1-DC-09-204541, HONORABLE FRED A. MOORE, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel is ordered to tender a brief in this cause no later than August 19, 2010.  
It is ordered July 22, 2010. 

Before Chief Justice Jones, Justices Puryear and Pemberton
Do Not Publish